The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 11/16/2021.
Claims 1-20 are pending.
DETAILED ACTION
Examiner’s Note
Applicant is advised that should claim 8 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites the "and/or". The scope of the invention is unclear because one of ordinary skill in the art would not be able to determine if the limitations require a system with both "and" and "or", or a system with either "and" or "or". For examination purposes, the limitations have been interpreted as requiring only one of "and" or "or".
Regarding claims 2-7, 9-14, and 16-20, the claims invoke, by reference, all of the limitations of claim 1. Therefore, claims 2-7, 9-14, and 16-20 are rejected for the same reasons as set forth in claim 1, above.
Additionally, claim 2 recites the term "and/or". The scope of the invention is unclear because one of ordinary skill in the art would not be able to determine if the limitations require a system with both "and" and "or", or a system with either "and" or "or". For examination purposes, the limitations have been interpreted as requiring only one of "and" or "or".
Additionally, claim 3 recites the term "and/or". The scope of the invention is unclear because one of ordinary skill in the art would not be able to determine if the limitations require a system with both "and" and "or", or a system with either "and" or "or". For examination purposes, the limitations have been interpreted as requiring only one of "and" or "or".
Additionally, claim 3 invokes, by reference, all of the limitations of claim 2. Therefore, claim 3 is rejected for the same reasons as set forth in the rejection of claim 2, above.
Additionally, claim 7 recites the limitation "the first level is a macro-level according to the hierarchy and the second level is micro-level according to hierarchy". The limitation is indefinite because one of ordinary skill in the art would not be able to ascertain, by simply reading the specification of the present application, what the boundaries for a macro-level and the boundaries for a micro-level are. For examination purposes, the term "macro-level" has been interpreted as any "level" that is higher than another level, including the micro-level, by any amount, and the term "micro-level" has been interpreted as any level that is lower than another level, including the macro level.
Additionally, claim 9 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 1". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 8 - -.
Additionally, claim 9 recites features similar in scope to those of claim 2. Therefore, claim 9 is rejected for the same reasons as claim 2, above.
Additionally, claim 10 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 2". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 9 - -.
Additionally, claim 10 recites features similar in scope to those of claim 3. Therefore, claim 10 is rejected for the same reasons as claim 3, above.
Additionally, claim 11 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 1". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 8 - -.
Additionally, claim 12 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 1". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 8 - -.
Additionally, claim 13 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 1". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 8 - -.
Additionally, claim 14 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 1". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 8 - -.
Additionally, claim 16 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 1". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 15 - -.
Additionally, claim 16 recites features similar in scope to those of claim 2. Therefore, claim 16 is rejected for the same reasons as claim 2, above.
Additionally, claim 17 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 1". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 16 - -.
Additionally, claim 17 recites features similar in scope to those of claim 3. Therefore, claim 17 is rejected for the same reasons as claim 3, above.
Additionally, claim 18 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 2". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 15 - -.
Additionally, claim 19 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 1". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 15 - -.
Additionally, claim 20 recites "the method to adapt delivery of content composites for an endpoint media device as recited in claim 1". There is insufficient antecedent basis for a "method" in claim 1. For examination purposes, the limitations have been interpreted as - - the method to adapt delivery of content composites for an endpoint media device as recited in claim 15 - -.
Regarding claims 8 and 15, the limitations recite features similar in scope to those of claim 1. Therefore, claims 8 and 15 are rejected for the same reasons as set forth in the rejection of claim 1, above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallas et al. (US 20170228774 A1, hereinafter Sallas).
Regarding claim 1, Sallas discloses a system to adapt delivery of content composites for an endpoint media device (abstract, "methods to determine when a user remains engaged or stops paying attention to a content item. In response, a snapshot of the user's activity and environment may be obtained to ascertain the reason the user stopped paying attention. If the user stopped paying attention as a result of being uninterested in the content item, the system may replace the content item, such as an advertisement, with a different content item to regain the user's attention"; ¶[0041], "content presentation device"), the system comprising: 
one or more processing devices (¶[0032], "FIG. 2 illustrates general hardware elements of an example computing device 200 that can be used to implement any of the elements discussed herein and/or illustrated in the figures. The computing device 200 may include one or more processors 201"); and 
memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations (¶[0032], "The computing device 200 may include one or more processors 201, which may execute instructions of a computer program to perform any of the features described herein. The instructions may be stored in any type of computer-readable medium or memory") comprising: 
causing transmission of a first content composite via one or more networks to the endpoint media device (¶[0020], "The content server 106 may be one or more computing devices that are configured to provide content to users in the homes […] initiate delivery (e.g., streaming, transmitting via a series of content fragments) of the content to the requesting user and/or device"; ¶[0024], "content item, such as a movie, a television series, an advertisement, a commercial, a video clip, an audio presentation, and/or the like"); 
consequent to the transmission of the first content composite to the endpoint media device, processing operational data that is indicative of one or more operations (¶[0041], "a computing device (e.g., the consumption monitoring system, the content controller 125, etc.) may, for example in real-time, determine whether the user is presently consuming a content item provided by the content presentation device based on the user's activity and environmental data"; ¶[0036], "The user activity and environmental data may also include any information about the environment surrounding the user (e.g., that the doorbell rang, that the phone rang, whether a tweet or text message was received or sent by the user, what web page is being browsed by the user)"), where: 
the one or more operations correspond to the first content composite presented with the endpoint media device (¶[0041], "a computing device (e.g., the consumption monitoring system, the content controller 125, etc.) may, for example in real-time, determine whether the user is presently consuming a content item provided by the content presentation device based on the user's activity and environmental data"); 
the one or more operations are executed by one or both of the endpoint media device and a communication device (¶[0041], "a computing device (e.g., the consumption monitoring system, the content controller 125, etc.) may, for example in real-time, determine whether the user is presently consuming a content item provided by the content presentation device based on the user's activity and environmental data"); and 
the operational data is received from the endpoint media device, the communication device, and/or a remote system (¶[0041], the "computing device (e.g., the consumption monitoring system, the content controller 125, etc.) may, for example in real-time, determine whether the user is presently consuming a content item provided by the content presentation device based on the user's activity and environmental data"); 
mapping the operational data to one or more values in a set of operational values correlated to at least one endpoint metric, where the at least one endpoint metric is based at least in part on a user action corresponding to the first content composite (¶[0052], "The consumption monitoring system may determine whether the user is in a consumption state or a non-consumption state based on various user activity and/or environmental data […] The consumption monitoring system may have received preset rules of combinations of conditions that lead to a determination of consumption state or a non-consumption state"); 
consequent to the identifying of the at least one endpoint metric, determining that the user action corresponding to the first content composite is associated with a first outcome (¶[0059], "computing device (e.g., the consumption monitoring system, the content controller 125) may determine one or more reasons for the user's non-consumption state and the user's interest scores in a topic of the content item"; ¶[0063], "the content controller 125 may, in step 505, decrease the user's current interest score in the topic of the content item. For example, the content control 125 may decrease the user's current interest score in the topic from 7 out of 11 to 5 or 6 out of 11 since no uncontrollable event caused the user's non-consumption state which may indicate that the user is not interested in the topic"); 
identifying that the first content composite is mapped to a first level according to a hierarchy (¶[0060], "obtain the user's interest scores"; ¶[0063], "the content controller 125 may, in step 505, decrease the user's current interest score in the topic of the content item"); 
identifying a second content composite, where the second content composite: matches the first content composite, and is mapped to a second level according to the hierarchy (¶[0067], "The content controller 125 may then select another content item having a different topic to replace the content item currently being provided to the user. The content controller 125 may select a topic for which the user has an interest score that is above the minimum score threshold and, optionally, the topic that has the user's highest interest score by querying a database containing the user's topic scores and corresponding topics using an identifier of the user and performing the appropriate selection" - the another content item "matches" the content item because they are both content items); and 
causing the second content composite to be presented with the endpoint media device (¶[0067], "In one example, an advertisement or commercial for feminine skin products currently being displayed to the user may be replaced with an advertisement or commercial for car products. For instance, the content controller 125 instruct another device (e.g., content server) to provide the replacement content item (e.g., the replacement advertisement or commercial) to the content presentation device").
Regarding claim 3, the combined system of Sallas and Brown discloses the invention substantially as applied to claim 2, above, where the first code comprises a first matrix code and/or the second code comprises a second matrix code (Brown, ¶[0065], "interactive media communication system 110 will use an image capture device and one or more sensors to collect data relative to the person and the environment (step 530). Based on the application, the information gathered in real time, and the stored data from at least one database, interactive media communication system 110 will begin to adapt and customize appropriate media content for consumption by the person or persons" (see also Fig. 5, step 540 delivers the media content); ¶[0066], "If a reaction is detected (step 560=“YES”), then interactive media communication system 110 will, based on the nature of the reaction, adapt and deliver additional media content for consumption by the person or persons"; ¶[0050], as an example media content for consumption, displayed to an audience may be a redeemable code - while it's not explicitly disclosed that both the media content and the additional media content are QR codes, it's apparent to a person of ordinary skill in the art that the term "media content" encompasses any media content, and QR codes, which are a type of media content, are suggested in the specification).
Regarding claim 4, Sallas discloses the system to adapt content composites for an endpoint media device as recited in claim 1, where the user action corresponding to the first content composite comprises user interaction with the first content composite (¶[0052], "The consumption monitoring system may determine whether the user is in a consumption state or a non-consumption state based on various user activity and/or environmental data […] The consumption monitoring system may have received preset rules of combinations of conditions that lead to a determination of consumption state or a non-consumption state").
Regarding claim 5, Sallas discloses the system to adapt content composites for an endpoint media device as recited in claim 1, the operations further comprising: consequent to the determining that the user action corresponding to the first content composite is associated with the first outcome, ceasing provisioning any repeat or variation of the first content composite to the endpoint media device (¶[0059], "computing device (e.g., the consumption monitoring system, the content controller 125) may determine one or more reasons for the user's non-consumption state and the user's interest scores in a topic of the content item"; ¶[0063], "the content controller 125 may, in step 505, decrease the user's current interest score in the topic of the content item. For example, the content control 125 may decrease the user's current interest score in the topic from 7 out of 11 to 5 or 6 out of 11 since no uncontrollable event caused the user's non-consumption state which may indicate that the user is not interested in the topic"; ¶[0067], "The content controller 125 may then select another content item having a different topic to replace the content item currently being provided to the user").
Regarding claim 6, Sallas discloses the system to adapt content composites for an endpoint media device as recited in claim 1, where the causing the transmission of the first content composite to the endpoint media device and the causing the second content composite to be presented with the endpoint media device corresponds to provisioning of content composites to the endpoint media device in a serial drill-down manner (¶[0067], "In one example, an advertisement or commercial for feminine skin products currently being displayed to the user may be replaced with an advertisement or commercial for car products. For instance, the content controller 125 instruct another device (e.g., content server) to provide the replacement content item (e.g., the replacement advertisement or commercial) to the content presentation device"; ¶[0004], "The consumption monitoring system may verify whether the replaced content item has obtained the user's attention and, if not, may repeatedly select a different replacement content item to present to the user and/or take another action until the consumption monitoring system presents a content item that obtains the user's attention").
Regarding claims 8 and 10-14, Sallas discloses a method to adapt delivery of content composites for an endpoint media device (abstract, "methods to determine when a user remains engaged or stops paying attention to a content item. In response, a snapshot of the user's activity and environment may be obtained to ascertain the reason the user stopped paying attention. If the user stopped paying attention as a result of being uninterested in the content item, the system may replace the content item, such as an advertisement, with a different content item to regain the user's attention"; ¶[0041], "content presentation device").
The remaining limitations of claims 8 and 10-14 are similar in scope to those of claims 1 and 3-7. Therefore, claims 8 and 10-14 are rejected for the same reasons as set forth in the rejections of claims 1 and 3-7, above.
Regarding claims 15 and 17-20, Sallas discloses a method to adapt delivery of content composites for an endpoint media device (abstract, "methods to determine when a user remains engaged or stops paying attention to a content item. In response, a snapshot of the user's activity and environment may be obtained to ascertain the reason the user stopped paying attention. If the user stopped paying attention as a result of being uninterested in the content item, the system may replace the content item, such as an advertisement, with a different content item to regain the user's attention"; ¶[0041], "content presentation device").
The remaining limitations of claims 15 and 17-20 are similar in scope to those of claims 8 and 10-13. Therefore, claims 15 and 17-20 are rejected for the same reasons as set forth in the rejections of claims 8 and 10-13, above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallas (US 20170228774 A1) in view of Brown et al. (US 20190384968 A1, hereinafter Brown).
Regarding claim 2, Sallas discloses the system to adapt content composites for an endpoint media device as recited in claim 1.
Sallas does not disclose that the first content composite comprises a first redeemable content item and/or a first code, and the second content composite comprises a second redeemable content item and/or a second code.
Brown discloses that a first content composite comprises a first redeemable content item and/or a first code, and the second content composite comprises a second redeemable content item and/or a second code (¶[0065], "interactive media communication system 110 will use an image capture device and one or more sensors to collect data relative to the person and the environment (step 530). Based on the application, the information gathered in real time, and the stored data from at least one database, interactive media communication system 110 will begin to adapt and customize appropriate media content for consumption by the person or persons" (see also Fig. 5, step 540 delivers the media content); ¶[0066], "If a reaction is detected (step 560=“YES”), then interactive media communication system 110 will, based on the nature of the reaction, adapt and deliver additional media content for consumption by the person or persons"; ¶[0050], as an example media content for consumption, displayed to an audience may be a redeemable code - while it's not explicitly disclosed that both the media content and the additional media content are QR codes, it's apparent to a person of ordinary skill in the art that the term "media content" encompasses any media content, and QR codes, which are a type of media content, are suggested in the specification).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sallas in view of Brown so that the first content composite comprises a first redeemable content item and/or a first code, and the second content composite comprises a second redeemable content item and/or a second code.
One of ordinary skill in the art would have been motivated because the use of coupons for advertisements is a known method for increasing sales.
Regarding claim 9, Sallas discloses the method to adapt delivery of content composites for an endpoint media device as recited in claim 8. The remaining limitations are similar in scope to those of claim 2. Therefore, claim 9 is rejected for the same reasons as set forth in claim 2, above.
Regarding claim  16, Sallas discloses the method to adapt delivery of content composites for an endpoint media device as recited in claim 15. The remaining limitations are similar in scope to those of claim 2. Therefore, claim 9 is rejected for the same reasons as set forth in claim 2, above.
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sallas (US 20170228774 A1) in view of Dey et al. (US 2017/0118515 A1, hereinafter Dey).
Regarding claim 7, Sallas discloses the system to adapt content composites for an endpoint media device as recited in claim 1, where the user action corresponding to the first content composite results in the first outcome (¶[0059], "computing device (e.g., the consumption monitoring system, the content controller 125) may determine one or more reasons for the user's non-consumption state and the user's interest scores in a topic of the content item"; ¶[0063], "the content controller 125 may, in step 505, decrease the user's current interest score in the topic of the content item. For example, the content control 125 may decrease the user's current interest score in the topic from 7 out of 11 to 5 or 6 out of 11 since no uncontrollable event caused the user's non-consumption state which may indicate that the user is not interested in the topic"), and 
the method further comprises determining that a second user action corresponding to the second content composite results in a second outcome (¶[0004], "The consumption monitoring system may verify whether the replaced content item has obtained the user's attention and, if not, may repeatedly select a different replacement content item to present to the user and/or take another action until the consumption monitoring system presents a content item that obtains the user's attention"; ¶[0023], "A consumption state may correlate to the user's attentiveness in a content item as detected by the consumption monitoring system. For example, a determination by the consumption monitoring system (or by another device in communication with the consumption monitoring system) that a user is not attentively focusing on the content item (e.g., not paying attention to the content item, not interacting with the content item, etc.) being presented may be referred to as a non-consumption state, whereas a determination that the user is attentively focusing on the content item may be referred to as a consumption state").
Sallas does not explicitly disclose that the first level is a macro-level according to the hierarchy and the second level is micro-level according to hierarchy.
Dey discloses a first level is a macro-level according to the hierarchy and the second level is micro-level according to hierarchy (¶[0067], "if a change in mood of one or more users is detected, a lower ranked video commercial (based on the combined satisfaction score) may be given a higher rank based on the user's changed mood and may be provided instead of another previously higher ranked video commercial").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sallas in view of Dey so that a first level is a macro-level according to the hierarchy and the second level is micro-level according to hierarchy.
One of ordinary skill in the art would have been motivated because it would enable providing a most relevant advertisements to consumers depending on the consumer's mood.
Regarding claim 14, Sallas discloses the method to adapt delivery of content composites for an endpoint media device as recited in claim 8. The remaining limitations are similar in scope to those of claim 7. Therefore, claim 14 is rejected for the same reasons as set forth in claim 7, above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11218525 B2 in view of Sallas (US 20170228774 A1). For example:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown, US Patent No. US 11218525 B2 doesn't disclose identifying that the first content composite is mapped to a first level according to a hierarchy; where the second content composite: matches the first content composite, and is mapped to a second level according to the hierarchy; and causing the second content composite to be presented with the endpoint media device.
Sallas discloses identifying that the first content composite is mapped to a first level according to a hierarchy (¶[0060], "obtain the user's interest scores"; ¶[0063], "the content controller 125 may, in step 505, decrease the user's current interest score in the topic of the content item"); 
where the second content composite: matches the first content composite, and is mapped to a second level according to the hierarchy (¶[0067], "The content controller 125 may then select another content item having a different topic to replace the content item currently being provided to the user. The content controller 125 may select a topic for which the user has an interest score that is above the minimum score threshold and, optionally, the topic that has the user's highest interest score by querying a database containing the user's topic scores and corresponding topics using an identifier of the user and performing the appropriate selection" - the another content item "matches" the content item because they are both content items); and 
causing the second content composite to be presented with the endpoint media device (¶[0067], "In one example, an advertisement or commercial for feminine skin products currently being displayed to the user may be replaced with an advertisement or commercial for car products. For instance, the content controller 125 instruct another device (e.g., content server) to provide the replacement content item (e.g., the replacement advertisement or commercial) to the content presentation device").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify US Patent No. US 11218525 B2 in view of Sallas so that the first content composite is mapped to a first level according to a hierarchy; where the second content composite: matches the first content composite, and is mapped to a second level according to the hierarchy; and causing the second content composite to be presented with the endpoint media device.
One of ordinary skill in the art would have been motivated because it would prevent a subsequent content item to be presented randomly and instead focused on user interest.
Claims 8 and 15 are similarly rejected in view of Claim 1 of U.S. Patent No. 11218525 B2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11093972 B1, which discloses that a coupon may be presented in the form of a matrix code (col. 55, lines 63-66) and that particular advertisements are provided based on member interests (col. 39, lines 55-63).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446